DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 6/26/2020, in which claims 1-8 are currently pending. The application claims foreign priority to 2019-120275 , filed 06/27/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/31/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
5. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.--Subject to subsection (e), a claim in dependent 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7-8 are directed toward how the device is operated, see MPEP 2114 II, which is a statement of the intended use of the device, and therefore isn't further limiting of claim 1, since the language doesn't limit the claim to particular structure, see MPEP 2111.04. In other words, the claims fail to further limit any of the structure of claim 1, as it merely recites that the system is further arranged to do something. There is no structure tied to this claim; accordingly, it cannot further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP 2173.05(g) reads: 
“Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art. 
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.”

The 35 USC 112(d) here above generates indefiniteness issues, per the MPEP section here above, as an ambiguity in construing the device claims is generated by the rejected functional claims that fail to clearly limit further the claimed structure. 





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1, 5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. (PGPUB No. 2018/0079197).

As to claims 1, 5, Lucas teaches a detection device (Figs. and Abstract; apparatus 202) comprising: a scale with a strained grating (204 with grating 226-x); and two sensor heads mounted on a pedestal at a predetermined distance, the sensor heads detecting positions on the scale based on the grating; (claim 5) wherein the sensor heads include optical sensors (optical sensors 212/214 detecting positions of 226-x), wherein thermal deformation of the pedestal or the scale is detected based on a change in a difference between the positions detected by the two sensor heads (¶ 15, 18, 25-26, 30; in addition to sensor 220, the change between the positions of the sensors is calibrated and corrected).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 2-3, 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucas.

As to claims 2-3, 7, Lucas teaches the detection device according to claim 1.
Lucas does not teach expressly wherein the difference is represented as a predetermined function with respect to a displacement amount, and the thermal deformation of the pedestal or the scale is detected based on a change in curvature of the predetermined function; (claim 3) wherein the thermal deformation of the pedestal or the scale is corrected based on a ratio of the curvature of the predetermined function during measurement and the curvature of the predetermined function in a reference state, even though one with ordinary skill in the art would find it obvious to use among the calibration/correction methods, the method that uses functions/curves where precalibrated slopes, zero and non-zero slopes, are used to measure then correct the thermal expansion/contraction of the system/sensors (see the references cited in the notice of references but not used in the rejection as they merely teach a common mathematical modeling and calibration process). See MPEP 2143 Sect. I. B-D. Lucas does not teach expressly As to claim 7, Lucas teaches the detection device according to claim 1, wherein the detection device functions as an absolute scale that detects an absolute position on the scale (which is construed here as a mere intended use  with no structural claims in the detection device, given the 112 rejections here above).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Lucas so that the difference is represented as a predetermined function with respect to a displacement amount, and the thermal deformation of the pedestal or the scale is detected based on a change in curvature of the predetermined function; wherein the detection device functions as an absolute scale that detects 

As to claim 6, Lucas teaches the detection device according to claim 5.
Lucas does not teach expressly wherein the pedestal is made of metal and the scale is made of glass.  
However, Lucas teaches the sensors mounted to web printing press (200) which may contain metal housing for support (¶ 16). As to the scale, Lucas teaches the substrate (204) that holds the marks (226-x) being a transparent substrate (¶ 16), and one with ordinary skill would find it obvious to choose glass as the substrate material (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Lucas so that the pedestal is made of metal and the scale is made of glass, with the advantage of effectively correcting the displacements caused by thermal drift by using solid and transparent materials to support the grating and the sensors.

13- Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucas in view of Schattenburg (US Patent N. 6882477).


As to claim 4, Lucas teaches the detection device according to claim 1.
Lucas does not teach expressly wherein the scale has a grating pattern that becomes sparse to dense as going from one end to a center and becomes dense to sparse as going from the center to another end; (claim 8) wherein the detection device functions as an incremental scale 
However, in a similar field of endeavor of optical measurements using gratings to estimate thermal changes to structures, Schattenburg teaches a method and system for optical lithography (Abstract and Figs. 1-52) wherein chirped gratings can be used to estimate thermal drifts (Col. 2 ll. 41-47, Col. 12 ll. 23-25, Col. 29 ll. 33-34 for ex).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Lucas in view of Schattenburg’s suggestions so that the scale has a grating pattern that becomes sparse to dense as going from one end to a center and becomes dense to sparse as going from the center to another end; wherein the detection device functions as an incremental scale by determining 19a position where a grating pitch of the scale is densest or sparsest, which is a maximum point or a minimum point in a graph showing a correlation of the difference with respect to the displacement amount of the sensor heads, and by using the position as an origin, with the advantage of effectively correcting the displacements caused by thermal drift.


	







Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see attached Notice of References here attached).
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886